Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered December 22, 1993, convicting him of manslaughter in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the jury verdict convicting him of manslaughter in the first degree and acquitting him of criminal possession of a weapon in the second degree is repugnant, is unpreserved for appellate review (see, CPL 470.05 [2]; People v Miles, 198 AD2d 445). In any event, in view of the elements of each crime as charged to the jury, the defendant’s acquittal of criminal possession of a weapon in the second degree did not necessarily negate the intent element or any other element of manslaughter in the first degree (see, People v Tucker, 55 NY2d 1; People v Santos, 237 AD2d 634; People v Stitt, 201 AD2d 593; People v Miles, supra). Accordingly, the verdict was not repugnant.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
*355The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Mangano, P. J., Joy, McGinity and Luciano, JJ., concur.